Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the communication filed on 05/04/2020. Claims 1-20 were pending in the application. Claims 2, 7, 9, 14 and 20 are cancelled and claims 21-23 are newly added through an examiner’s amendments made in this office action. Claims 1, 3-6, 8, 10-13, 15-19 and 21-23 have been allowed.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  patent No. 10,686,586 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Moore on 08/11/2022.  
Claims 1-3, 7-10, 14-15 and 17-23 have been amended as follows: 

Claim 1.	(Currently Amended) A computer-implemented method for managing encrypted data, comprising:
	retrieving, by a data retriever, encrypted data from one or more blocks of a first data structure;
applying, by an encryption engine, an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data;
generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either:
the further encrypted data; or
information related to the further encrypted data.

Claim 2.	(Cancelled)
Claim 3. 	(Currently Amended) The computer-implemented method of claim [[2]]1, wherein the encrypted data was encrypted with an outdated or compromised cryptographic hash function.

Claim 7.	(Canceled)
Claim 8.	(Currently Amended) A system, comprising:
	a processor; and
	a memory comprising instructions that, when executed by the processor, cause the system to perform a method for managing encrypted data, the method comprising:
		retrieving, by a data retriever, encrypted data from one or more blocks of a first data structure; 
applying, by an encryption engine, an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data;
generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either:
the further encrypted data; or
information related to the further encrypted data.

Claim 9. 	(Canceled)
Claim 10. 	(Currently Amended) The system of claim [[9]]8, wherein the encrypted data was encrypted with an outdated or compromised cryptographic hash function.

Claim 14.	(Canceled) 

Claim 15.	(Currently Amended) A computer-implemented method for managing encrypted data, comprising:
	retrieving, by a data retriever, encrypted data from one or more blocks of a first data structure;
applying, by an encryption engine, an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data;
generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either:
the further encrypted data; or
an encryption key for the further encrypted data.

Claim 17.	(Currently Amended) The computer-implemented method of claim 15, wherein the first block of the second data structure comprises the encryption key for the further encrypted data, and wherein the method further comprises storing the further encrypted data separately from both the first data structure and the second data structure.

Claim 18.	(Currently Amended) The computer-implemented method of claim 17, wherein the first block of the second data structure comprises the encryption key for the further encrypted data, and wherein the first block of the second data structure further comprises a storage location of the further encrypted data.

Claim 19.	(Currently Amended) The computer-implemented method of claim 15, further comprising: either erasing or prohibiting access to the first data structure.

Claim 20.	(Canceled)

Claim 21.	(New) The computer-implemented method of claim 15, wherein the hash chains are blockchains.

Claim 22.	(New) The computer-implemented method of claim 1, wherein the hash chains are blockchains.

Claim 23.	(New) The system of claim 8, wherein the hash chains are blockchains.
                                      Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
                Independent claim 1 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method comprising besides other limitations: applying, by an encryption engine, an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data; and generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the further encrypted data; or information related to the further encrypted data.
                  Independent claim 8 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system comprising besides other limitations: applying, by an encryption engine, an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data; generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the further encrypted data; or information related to the further encrypted data.
                 Independent claim 15 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system comprising besides other limitations: applying, by an encryption engine, an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data; and generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the further encrypted data; or an encryption key for the further encrypted data.
           Closest prior art in the record, US  9,374,373 B1 (hereinafter Chan et al.) teaches  a system wherein content may be encrypted by a first device using a dual hash chain technique, where the first device maintains a forward hash chain and a second device maintains a backward hash chain, and content keys for encrypting content are derived using values of the forward and backward hash chains. Additionally, embodiments provide for techniques for using proxy re-encryption (PRE) to re-encrypt content, such that the encrypted content may be provided to and decrypted by a requesting device without knowledge of the forward and backward hash chains.  However, Chan et al.  fails to disclose expressly applying an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data; generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the further encrypted data; or information related to the further encrypted data.
          Closest prior art in the record, US  2012/0060035 A1 (hereinafter Kalmady et al) teaches  a method for secure and verifiable data handling wherein linkages are created between data items in the patient's container. Whenever the patient requests to read the data, the linkages are followed to get to the data in the container/ holding pen. The data continues to be doubly encrypted, except now the USVDH server has both the encryption keys rather than just the one it chose and used to encrypt the data the second time. So the USVDH platform can decrypt the chunks.  However, Kalmady et al  fails to teach expressly applying an encryption technique to the encrypted data to generate further encrypted data, wherein the encryption technique is different than an encryption technique used to generate the encrypted data; generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the further encrypted data; or information related to the further encrypted data.
           Closest prior art in the record, US 2016/0077977 A1 (hereinafter Narayanamurthy ) teaches  a data source will provide an encrypted version of data and the secure derivative data to a remote storage provider. The secure derivative data can include a hash of the data, a hash of the encrypted version of the data, a hash tree generated from the data, and an encrypted version of the key used to encrypt the data. When the remote storage provider later receives a request to store the same data, the remote storage provider uses the secure derivative data for secure proofs of storage and for proof of data possession. However, Narayanamurthy fails to teach expressly generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the encrypted container object; or information related to the encrypted container object.
           Closest prior art in the record, US 2017/0228371 A1 (hereinafter  SEGER, II) teaches  the blockchain processor may hash a first previously entered data block stored in the database at a first row address. The blockchain processor may combine the accepted data, the hash of the first previously entered data block, and an address of the previously entered data block into a new data block. The blockchain processor may store the new data block in the database. However,  SEGER, II fails to teach expressly generating a second data structure, wherein the first data structure and the second data structure comprise hash chains, and wherein a first block of the second data structure comprises either: the encrypted container object; or information related to the encrypted container object.
                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494